EXHIBIT 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the annual report of Solar Power, Inc. (the “Company”) on Form 10-K for the period ended December31, 2014 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Min Xiahou, Chief Executive Officer of the Company, certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that, to the best of my knowledge: (1) the Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated: March 31, 2015 /s/ Min Xiahou By: Min Xiahou Title: Chief Executive Officer (Principal Executive Officer) CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the annual report of Solar Power, Inc. (the “Company”) on Form 10-K for the period ended December31, 2014 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Amy Jing Liu, Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that, to the best of my knowledge: (1) the Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated: March 31, 2015 /s/ Amy Jing Liu By: Amy Jing Liu Title: Chief Financial Officer (Principal Financial Officer and Principal Accounting Officer)
